Citation Nr: 0800334	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for bipolar disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1980.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issue of service connection for bipolar disorder is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records include complaints of low back 
pain and diagnosis of low back strain.  

2.  On service separation examination in March 1980 no 
disorder of the spine was noted.  

3.  The first documentation of arthritis of the low back 
appears in October 1995 VA X-rays which revealed degenerative 
changes in the lumbar spine.  

4.  A 2004 VA examiner concluded it was unlikely that current 
back disability was related to service.  

5.  November 1974 service medical records indicate the 
veteran strained the lateral ligament of the right knee.  

6.  At service separation in March 1980 no disorder of the 
lower extremities was found.  

7.  Current VA examination found a possible meniscal tear 
based on the veteran's complaints of pain, but the examiner 
concluded this was not related to service.    






CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
active military service and the service incurrence of a low 
back disorder may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  A right knee disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in April 2004, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).



38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations: To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  On an August 1974 Report of 
Medical Examination his spine and lower extremities were 
noted to be normal.  In December 1974 the veteran reported 
his right knee was painful.  Examination revealed pain with 
bending the knee.  There was pain to the touch at the lateral 
ligament.  A strain of the lateral ligament of the right knee 
was the assessment.  Later in December 1974 the veteran 
returned with a painful right knee and reported he had re-
injured the knee double timing that day.  Examination 
revealed crepitus with palpation of the patella.  A repeated 
strain of the lateral ligament was the impression.  The 
veteran was sent to physical therapy.  After completion of 
several physical therapy sessions in January 1975 re-
examination revealed he had full range of motion of the right 
knee.  The right knee was stable with no swelling or 
tenderness.  Normal knee was the impression.  

August 1974 service medical records indicate the veteran 
strained his back doing push ups.  In September 1974, it was 
noted the veteran wanted to go to airborne and wanted to be 
evaluated for complaints of low back pain to determine if 
that was feasible.  The veteran was referred to physical 
therapy.  A consultation sheet notes X-rays were negative.  
In December 1978 the veteran again complained of lower back 
pain which he stated was of two days duration.  He was having 
muscle spasms.  Examination revealed full range of motion.  
Heel toe walking was normal.  Straight leg raising was 
negative.  Low back pain was the assessment.  In June 1979 
the veteran went to the emergency room with complaints of low 
back pain and left hip pain with spasms.  Examination 
revealed lumbosacral spine tenderness.  Range of motion was 
good.  The assessment was lumbosacral pain.  

On service separation examination in March 1980 no disorders 
of the spine or lower extremities were noted.  On his March 
1980 Report of Medical History he checked a history of a 
trick or locked knee and recurrent back pain.  He told the 
physician who interviewed him he had an old injury to the 
lower back in 1974.  He was not taking any medication.  He 
did not have a problem with his back at that time or for the 
last four months.  He reported still having problems with his 
knee when the weather changed.  

October 1995 VA X-rays of the lumbar spine revealed 
degenerative changes.  

An August 1998 Decision of a Social Security Administrative 
Law Judge found the veteran was disabled based on bipolar 
disorder and chronic head, neck and back pain.  

The veteran has asserted he had low back and right knee pain 
since service.  Notwithstanding an appellant's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
any present disorder etiologically to in-service and post-
service symptoms.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Sacks v. West, 11 Vet. App. 314 (1998).  

The RO arranged for the veteran to be examined by VA in June 
2004 to determine if he currently had any low back or right 
knee disorders related to service.  Examination of the right 
knee revealed full range of motion.  There was no significant 
crepitus.  Patellar grind testing was negative.  He was 
nontender to palpation about his medial and lateral joint 
lines.  McMurray's testing was negative.  No bony 
deformities, effusion, swelling, erythema or abrasions were 
found.  The knee was stable to varus and valgus stress, no 
instability was found.  X-rays revealed no bony or 
degenerative changes about the right knee.  

The VA examiner noted that while the veteran may have mild 
right knee pain, he was unable to elicit it upon examination.  
The examiner concluded it was possible the veteran has a 
degenerative meniscal tear, but that it was not related to 
his injury which occurred over 30 years ago.  

As to the veteran's low back, X-rays revealed significant 
degenerative disease, with possible narrowing between the L4-
5 disc space.  Nevertheless, in the opinion of the VA 
examiner it was unlikely that the current back pain was 
attributable to the injury 30 years previously.  Rather, it 
was considered most likely related to normal degenerative 
process and to normal wear and tear on his body due to his 
age of 51.  

In this case there is evidence demonstrating the veteran was 
treated for both a right knee injury and a low back injury in 
service.  The current VA examination has included diagnoses 
of both degenerative changes in the lumbar spine and possible 
meniscal tear of the right knee.  There is however, no 
medical evidence of a nexus between the injuries in service 
and the currently diagnosed disorders of the lumbar spine and 
right knee.  

The only evidence linking the currently diagnosed disorders 
of the right knee and lumbar spine are the statements of the 
veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of competent medical evidence linking 
the currently diagnosed degenerative disease of the lumbar 
spine and right knee disorder to service, service connection 
is not warranted.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right knee disorder is denied.  


REMAND

The record shows what may be symptoms of depression and 
psychogenic pain in service which may, in turn, represent the 
onset of his current bipolar disorder.  (The service records 
reflect the veteran reported a 2 year history of depression 
and possible psychogenic physical complaints.)  The 
regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2007).  

A remand to afford the veteran a VA psychiatric evaluation is 
required to fulfill VA's duty to assist the veteran in 
developing his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since service for 
depression, stress, anxiety or complaints 
he was told were not related to a 
physical cause.  VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  VA should attempt to secure the 
veteran's service personnel records 
through official channels.

3.  The veteran should be afforded a VA 
psychiatric examination  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The psychiatrist is asked 
to review the veteran's service medical 
records including his March 1980 Report 
of Medical History and April 1979 
complaints of numbness, his service 
personnel records, and post service 
medical records.  After evaluating the 
veteran the psychiatrist is asked to 
diagnose any current psychiatric 
disorder, and answer the following 
question:

Is it at least as likely as not that 
any current psychiatric disorder had 
its onset in service, and/or that 
any psychosis began in service or 
during the initial post service 
year?  

4.  If the benefit sought on appeal 
remains denied the veteran should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


